Citation Nr: 0700319	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-07-518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of right fifth metatarsal 
fracture.                         


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1996 to 
December 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 1999 rating decision in which the RO granted service 
connection and assigned an initial 10 percent disability 
rating for residuals of a fracture of the right fifth 
metatarsal, effective December 16, 1998.

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In June 2005, the Board remanded this matter to the RO for 
additional development via the Appeals Management Center 
(AMC), in Washington, DC.  After attempting to accomplish the 
additional development, the RO continued the denial of a 
higher initial rating, and returned the case to the Board for 
further appellate review.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  VA will notify 
the appellant when further action, on her part, is required.


REMAND

Regrettably, another remand of this matter is warranted, even 
though such will further delay an appellate decision on this 
claim.  

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of the 
evidence that is needed to substantiate his claim, as well as 
the evidence VA will attempt to obtain and which evidence he 
is responsible for providing.  38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date 
pertaining to the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO's November 2001 and July 
2005 letters to the veteran do not properly advise her of the 
evidence that is necessary to substantiate her claim for a 
higher initial rating, to include information pertaining to 
disability rating and effective date.  Id.; 38 C.F.R. § 3.159 
(2006).

Here, the day following separation from service has been 
established as the veteran's effective date.  See 38 C.F.R. § 
3.400(b)(2).  However, as this case is otherwise being 
remanded-for the reason expressed below-the RO should 
invite the veteran to provide additional information and/or 
evidence pertinent to the claim via VCAA-compliant notice 
that is consistent with the provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and pertinent case law, to 
include with respect to disability rating and effective date 
pertinent to the disability.  

The Board further notes that, particularly in connection with 
claims for higher rating, VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
See 38 U.S.C.A. § 5103A; Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board observes that, in this case, the most 
recent VA orthopedic examination was conducted in June 2003, 
over three years ago, and the most recent examination of the 
right foot was conducted prior to discharge in September 
1998, over 8 years ago.  As the medical evidence currently of 
record does not provide a sufficient basis upon which to 
evaluate the current severity of the veteran's right foot 
disability, VA examination is warranted.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to such scheduled examination, without good 
cause, may result in a denial of the claim for higher rating 
(as, in connection with an original claim, the disability 
will be rated on the basis of the current record).  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions  requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO must document its specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any  evidence pertinent to the 
claim for higher initial rating for 
residuals of fracture of the fifth right 
metatarsal that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit. 

The RO should ensure that the letter 
meets the notice requirements of the 
recent decision in Dingess/Hartman (cited 
to above) regarding disability rating and 
effective date,  as appropriate.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility, 
for evaluation of her right foot.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
tests, studies, and consultations deemed 
warranted should be accomplished (with 
all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
findings should be reported in detail.

The examiner should determine if there is 
malunion or nonunion of the right fifth 
metatarsal, and if so, to what extent.  
The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform normal 
working movements with normal strength, 
speed, coordination, and endurance.  The 
examiner should also specify any 
functional loss due to pain or weakness 
and document all objective evidence of 
these symptoms, as well as document, to 
the extent possible, the frequency and 
duration of exacerbation of symptoms..  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use,   and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.  
Additional functional loss should be 
portrayed in terms of additional range of 
motion loss, if feasible.  

The examiner must set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher initial rating for service-
connected residuals of right fifth 
metatarsal fracture in light of all 
pertinent evidence and legal authority.  
The RO must specifically document its 
consideration of whether "staged rating," 
pursuant to Fenderson, cited to above, is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


